  Case: 1:13-cr-00061-CAB Doc #: 47 Filed: 08/20/21 1 of 1. PageID #: 236




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )   CASE NO. 1:13CR61
                                                 )
   Plaintiff,                                    )
                                                 )
   v.                                            )   Senior Judge Christopher A. Boyko
                                                 )
JOHN RICHARD BOVE,                               )
                                                 )
   Defendant.                                    )   ORDER
                                                 )



        This matter was before the Court on August 20, 2021, for sentencing on the

Government’s request for revocation of Defendant John Richard Bove’s supervised

release. The Defendant was present and represented by counsel.

        The Probation Officer’s report states that Defendant committed the following

violations:

              1.   New Law Violation

              2.   Leaving the Judicial District without Permission

         The Court finds defendant in violation of Violation Nos. 1 and 2. The Defendant

sentenced to custody of the Bureau of Prisons for 24 months, which shall run consecutively

to sentence in Ashtabula County Case No. 2017CR296. No supervision to follow.

        The Defendant is remanded to custody.

         IT IS SO ORDERED.


                                s/ Christopher A. Boyko
                                CHRISTOPHER A. BOYKO
                                SENIOR UNITED STATES DISTRICT JUDGE

DATED: August 20, 2021
